DETAILED ACTION
The following Office Action is in response to the Amendment filed on June 5, 2021.  Claims 1 and 3-22 are currently pending, wherein of the pending claims, claims 11-15 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-10, and 16-22 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on March 2, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II is withdrawn.  Claims 11-15, directed to a method of loading a clip applier with a surgical clip are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Concerning the “Claim Rejections under 35 U.S.C. § 103” section on pages 7-8 of the Applicant’s Response filed on June 5, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the combination of the Sandhaus and Forster references and the combination of the Sandhaus and Xiao references do not teach the added limitation of “a pin… the stabilizing member having a channel that receives the pin”, and the examiner agrees.  The shaft of the Sandhaus reference does not include any channel in which a pin may be received and there is no motivation or rationale that could be found in the prior art to modify the Sandhaus reference to include such a channel and pin mechanism.  Therefore, the rejections under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The Sandhaus, Nakao, and Forster references are the closest art of record.  The Saundhaus, Nakao, and Forster references each teach similar clip appliers and stabilizing members for clip appliers, but none of the reference teaches the stabilizing member including a channel configured to receive a pin of the clip applier.  Furthermore, there is no motivation or rationale that could be found in the prior art to modify the stabilizing members of the reference to include such a channel that is configured to receive a pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/8/2021